Citation Nr: 0336814	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a neurological 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The appellant is a former servicemember who had service in 
the Reserve.  She had basic active duty for training in the 
Army Reserve from July 1991 to December 1991.  She had 
subsequent service in the Army Reserve and Air Force Reserve.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO rating decision which denied 
service connection for a neurological disorder.  


REMAND

The appellant claims service connection for a neurological 
disorder.  The Board finds there is a further VA duty to 
assist her with her claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The former servicemember alleges that she experienced a 
progressively deteriorating neurological condition while she 
was in service.  She has also claimed that such condition may 
have been caused by an adverse reaction to a hepatitis B 
immunization in service.  

The available service personnel records indicate that the 
appellant had basic active duty for training in the Army 
Reserve from July 1991 to December 1991.  She continued as a 
member of the Army Reserve, until becoming a member of the 
Air Force Reserve from September 1993 to September 1999.  
While a reservist she presumably had the usual periods of 
active duty for training (typically annual training of about 
two weeks) and inactive duty training (typically once a month 
weekend drill).  No periods of "active service" for VA 
purposes are shown.  As such, service connection for the 
claimed neurological disorder would be permitted only if it 
was incurred or aggravated during one of the periods of 
Reserve training, and certain presumptions related to 
"active service" do not apply to this case.  See 
38 U.S.C.A. § 101(2), (24); Biggins v. Derwinski, 1 Vet.App. 
474 (1991).  

Given the appellant's assertions, the RO should make an 
effort to verify the dates of all of the periods of active 
duty for training and inactive duty training from Reserve 
service.  

The file indicates the appellant has been receiving 
disability benefits from the Social Security Administration 
(SSA).  The SSA records may be relevant to the VA claim and 
should be obtained.  

The appellant's representative requests a VA examination with 
medical opinion.  Once the above evidence is assembled, the 
RO should considered whether such an examination is warranted 
under the standards of 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the case is remanded for the 
following:  

1.  The RO should contact all appropriate 
service department offices in order to 
verify the dates of all of the appellant's 
periods of active duty for training and 
inactive duty training in the Army Reserve 
and Air Force Reserve.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  Based on all assembled evidence, the 
RO should consider whether a VA 
examination with medical opinion is 
warranted under the standards of 38 C.F.R. 
§ 3.159(c)(4).

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a neurological 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


